Citation Nr: 0526770	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-07 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence was received to reopen 
the claim of service connection for cold injury, bilateral 
hands.

2.  Entitlement to service connection for cold injury, 
bilateral hands.


REPRESENTATION

Appellant represented by:	Eastern Paralyzed Veterans 
Association


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1948 to 
July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), denying the veteran's 
claim of service connection for cold injury, bilateral hands.

The issue of whether new and material evidence has been 
received to reopen the claim of service connection for cold 
injury, bilateral hands is decided herein whereas the issue 
of service connection for cold injury, bilateral hands is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  In an unappealed decision of December 1952, the RO denied 
the veteran's claim of service connection for cold injury, 
bilateral hands.  That decision became final.

2.  The evidence received since the December 1952 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is of 
sufficient probative value to raise a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of service connection for cold injury, bilateral hands.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in August 2002, after the enactment of the VCAA.  

An RO letter dated in December 2002, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the December 2002 letter, VA notified the veteran of his 
responsibility to submit new and material evidence that 
showed that his condition was related to service.  This 
letter informed the veteran of what evidence was considered 
new and material.  By this letter, the veteran was notified 
of what evidence, if any, was necessary to substantiate his 
claim and it indicated which portion of that evidence the 
veteran was responsible for sending to VA and which portion 
of that evidence VA would attempt to obtain on behalf of the 
veteran.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ's July 2003 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the February 2004 
Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the veteran 
has been adequately informed of the need to submit relevant 
evidence in his possession.

Additionally, the February 2004 statement of the case 
provided guidance regarding the evidence necessary to 
substantiate his claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

Careful review of the record reveals that the RO denied the 
veteran service connection for cold injury, bilateral hands 
in an unappealed decision in December 1952, stating that the 
evidence did not support his claim of service connection.

The evidence of record at the time of the December 1952 
decision were the veteran's service medical records.  The 
service medical records show that in December 1950, the 
veteran was diagnosed with frostbite of the feet and hands.  
The veteran was admitted into the hospital for record 
purposes only while awaiting transfer and no definitive 
treatment was given.  He was transferred to a second facility 
where he received treatment for the left heel.

 In a December 1952 rating decision, the RO denied the 
veteran's claim of service connection for cold injury, 
bilateral hands because the frostbite of the hands was not 
shown by the evidence of record.  The veteran was notified of 
this decision in December 1952 and did not appeal the 
decision.  The decision became final.

Since the December 1952 decision, the RO received the 
veteran's private medical records, lay statements, the 
veteran's statements, and VA examination reports.

In July 1996, the veteran underwent a VA examination for his 
feet.  The examiner noted that the veteran complained of 
numbness in both hands.  There was no diagnosis as to his 
hands.

A July 2002 statement from L.P., the veteran's friend of 58 
years, shows that L.P. received letters from the veteran 
while the veteran was in the service.  The veteran stated 
that in the middle of winter, he had only battle jackets and 
light clothing to wear.  He was constantly cold and had 
numbness and pain in his hands and feet from the ice and 
snow.  When the veteran returned from service, L.P. stated 
that he heard the veteran complain of pain in his hands and 
feet.  The veteran stated that the pain was due to severe 
frostbite.

A July 2002 statement from R.R., the veteran's friend from 
high school, shows that R.R. also received letters from the 
veteran while the veteran was in the service.  The veteran 
described the severe conditions he experienced while in 
Korea, such as the intense cold and lack of appropriate 
clothing he had in the winter.  The military had not issued 
cold weather clothing because it was unprepared for such 
severe weather in Korea.  The veteran's hands and feet were 
exposed to ice and snow and became numb and swollen from 
frostbite.  The veteran stated that he was in constant pain 
from his frozen hands and feet and often had to go to sickbay 
for this condition.  R.R. noticed that when the veteran 
returned from service, he used a cane to walk and was not 
able to move his hands and feet because of pain.

In August 2002, the RO received a letter from a private 
physician, D.C., M.D., dated in July 2002, which stated that 
his office medical records revealed the veteran was stationed 
in Korea in 1950 in sub-zero weather without proper clothing 
and suffered severe frostbite to his feet and hands from the 
weather and lack of protective clothing.  He was subsequently 
hospitalized for three months for these conditions and 
continued to suffer from pain, numbness and swelling of his 
feet and hands.  The physician stated that after review of 
the veteran's medical history and the trauma the veteran 
experienced in service, he opined that most likely, the 
veteran's conditions of pain, numbness, swelling and loss of 
full use of all his extremities were due to exposure to 
severe weather conditions and lack of protective clothing in 
the service.  He stated that the veteran's present 
disabilities were directly linked to frostbite in his hands 
and feet suffered from sub-zero exposure in Korea in the 
service.

In March 2003, the veteran underwent a VA examination wherein 
he reported having a frostbite injury in service that mainly 
affected his feet and somewhat his hands.  The examiner 
stated that he did not agree with the veteran's claim that 
his symptoms were related to a cold injury in service.  He 
stated that the veteran had diabetes and the symptoms the 
veteran suffered were a result of diabetic neuropathy and he 
knew of no relationship between cold injury residuals and 
diabetic neuropathy.  The examiner also opined that the hands 
were not affected by cold injury in service.

In a July 2003 newsletter, the veteran was noted to have 
sustained a cold injury while in service during the Korean 
War.

In August 2003, the RO received the veteran's Protocol 
Examination History for Cold Injuries.  He stated that his 
hands were affected by cold injury.  In addition, he became 
aware of the cold injury because his feet and hands were 
numb.  He sought treatment at the time of the injury.  He 
stated he received treatment at the VA hospital in 
Philadelphia, Pennsylvania after service for approximately 
four months.

In August 2003, the veteran underwent a VA examination.  
There was no diagnosis as to the veteran's hands.

Medical records from a private hospital dated from September 
1991 to June 1996, show that the veteran received treatment 
for diabetic neuropathy in July 2003 from B.S., M.D.  
Physical examination revealed absent vibration sense in his 
left hand, but slightly present in the thumb.  The diagnosis 
was severe neuropathy.


Analysis

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (2004), which provides that if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).

The Board notes that the RO received the veteran's private 
medical records, lay statements, the veteran's statements, 
and the veteran's VA examination reports since the December 
1952 RO decision that denied his claim for service connection 
for cold injury, bilateral hands.  Specifically, the July 
2002 letter from D.C., M.D. shows that the private physician 
opined that the veteran's current disabilities are directly 
linked to the frostbite in his hands and feet that he 
suffered in service.  Review of the veteran's service medical 
records show that the veteran was diagnosed with frostbite in 
his hands and feet while in service.  Therefore, as the RO 
initially denied the veteran's claim in December 1952 because 
the evidence did not show that he had frostbite in his hands, 
and the private physician, D.C., M.D. opines that the 
veteran's current disabilities are a direct result of his 
frostbite injury in service to his hands, the Board finds 
that the letter from D.C., M.D. is new and material evidence 
because it relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence previously of record, and is sufficient to 
establish a reasonable possibility of substantiating the 
claim.

Accordingly, reopening of the claim of service connection for 
cold injury, bilateral hands is in order.


ORDER

As new and material evidence has been submitted, reopening of 
the claim of service connection for cold injury, bilateral 
hands is granted.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claim of service connection for cold injury, bilateral hands.  
Having reopened the veteran's claim, the Board notes that in 
his August 2003 statement, the veteran stated that he 
received treatment at the VA medical center in Philadelphia, 
Pennsylvania upon discharge from service.  However, the 
record does not indicate that those medical records were 
requested and obtained.  Therefore, the Board concludes that 
these medical records should be obtained and associated with 
the claims folder prior to appellate review of the veteran's 
case.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should obtain the veteran's VA 
outpatient medical records from the 
Philadelphia, Pennsylvania VA medical 
center (Broad Street and Wolf Street), 
dated from July 1952 to the present.  All 
attempts to procure these records should 
be documented in the file.  If the RO 
cannot obtain these records, a notation 
to that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order that 
they are provided the opportunity to 
obtain and submit the records for VA 
review.

2.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

3.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


